DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a displacement prevention portion configured to prevent the needle protection member from being re-displaced by contacting the restriction portion at the lock positon” in claims 1 and 8; “a rotation restriction portion configured to restrict a rotation of the needle protection member with respect to the needle hub along a circumferential direction of the tubular needle” in claims 2 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 calls for “the restriction portion projects radially inward of the tubular needle” and the needle hub having “a holding body disposed radially inward of the tubular needle relative to the rotor”.  This appears to be a translation error as the needle body is the inner-most element of the device and therefore the holding body is not disposed radially inward of the tubular needle and the restriction portion does not project inward of the tubular needle.  For the purposes of this examination only, it is assumed that the claims intends to recite that the holding body is disposed radially closer to the tubular needle than the rotor body and the restriction portion projects radially inward toward the tubular needle.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross et al (US 9,333,306).
Regarding claim 1, Cross discloses a needle assembly for injecting a drug intradermally, the assembly comprising a tubular needle 3 (col. 8, line 24) that includes a needle tip (distal end of needle 3 shown in fig. 1), a needle hub 2 supporting the tubular needle (col. 8, lines 23-24: needle 3 is mounted inside the housing 2 which implies the housing supports the needle; the housing is analogous to a hub), a displaceable needle protection member 6 provided on the needle hub along an axial direction of the tubular needle (col. 8, lines 34-36; fig. 2), a rotor 5 provided at a proximal end of the needle protection member (fig. 2), the rotor includes a rotor body and a restriction portion 11, the restriction portion being provided on the rotor body (fig. 
Regarding claim 2, Cross discloses a rotation restriction portion 20 configured to restrict a rotation of the needle protection member with respect to the needle hub along a circumferential direction of the tubular needle (col. 8, lines 64-67: needle guard is rotationally restrained relative to the outer sleeve 7; col. 8, lines 36-41: outer sleeve is non-rotationally fixed to the housing/hub 2, therefore the rotation restriction portion 20 restricts rotation of the needle protection member with respect to the hub).  This limitation invokes 112(f) as discussed above.  The scope of this element is interpreted to be projection 120 as shown in fig. 9, and equivalents. The projection 20 of Cross is interpreted to be equivalent to this feature.
Regarding claim 3, Cross discloses that a proximal end face of the needle projection member 6 has an inclined surface 32 that is inclined in an axial direction of the tubular needle toward a circumferential direction of the tubular needle (fig. 5), and wherein the rotor has a protrusion 31 that projects from the rotor body toward the distal direction of the tubular 
Regarding claim 4, Cross discloses that the inclined surface and protrusions discussed above with regard to claim 3 include a plurality of inclined surfaces and a plurality of protrusions (figs. 4, 5).
Regarding claim 5, Cross discloses that the restriction portion projects from the protrusion along a radial direction of the tubular needle (fig. 4).
Regarding claim 6, Cross discloses that the needle hub 2 has a recessed guide passage 12 for guiding the restriction portion at the initial position to the lock position (fig. 3; col. 8, lines 53-61).

Regarding claim 8, Cross discloses a needle assembly for injecting a drug intradermally, the assembly comprising a tubular needle 3 (col. 8, line 24) that includes a needle tip (distal end of needle 3 shown in fig. 1), a needle hub 2 supporting the tubular needle (col. 8, lines 23-24: needle 3 is mounted inside the housing 2 which implies the housing supports the needle; the housing is analogous to a hub), needle protection member 6 displaceably provided on the needle hub along an axial direction of the tubular needle (col. 8, lines 34-36; fig. 2), a rotor 5 provided at a proximal end of the needle protection member (fig. 2), an urging member 4 provided on the needle hub to urge the rotor and the needle protection member toward a distal direction of the tubular needle (fig. 2; col. 8, lines 45-47), the needle protection member is located at a use position at which the tip is exposed when displaced in a proximal direction of the tubular needle from a protection position wherein the needle tip is covered (col. 9, lines 59-63),  the rotor includes a rotor body and a restriction portion 11, the restriction portion being provided on the rotor body (fig. 4), and wherein the restriction portion is displaced from an initial position to a lock position by the rotor body rotating with respect to the needle protection member (col. 8, lines 51-61; fig. 7 shows path of restriction portion as rotor body rotates from initial position to locked position), and wherein the needle hub 2 includes a displacement prevention portion (track 12) configured to prevent the needle protection member from being re-displaced by contacting the restriction portion at the lock position (col. 8, lines 51-61).  As noted above, this final limitation invokes 112(f) – the scope of the displacement prevention portion is interpreted to be a track that receives the restriction portion (110a in fig. 10 of the instant drawings) or the like.  The track 12 of Cross meets this limitation.
Regarding claim 9, Cross discloses a rotation restriction portion 20 configured to restrict a rotation of the needle protection member with respect to the needle hub along a circumferential direction of the tubular needle (col. 8, lines 64-67: needle guard is rotationally restrained relative to the outer sleeve 7; col. 8, lines 36-41: outer sleeve is non-rotationally fixed to the housing/hub 2, therefore the rotation restriction portion 20 restricts rotation of the needle protection member with respect to the hub).  This limitation invokes 112(f) as discussed above.  The scope of this element is interpreted to be projection 120 as shown in fig. 9, and equivalents. The projection 20 of Cross is interpreted to be equivalent to this feature.
Regarding claim 10, Cross discloses that a proximal end face of the needle projection member 6 has an inclined surface 32 that is inclined in an axial direction of the tubular needle toward a circumferential direction of the tubular needle (fig. 5), and wherein the rotor has a 
Regarding claim 11, Cross discloses that the protrusion has a contact face that comes into surface contact with the inclined face (col. 9, lines 16-19).
Regarding claim 12, Cross discloses that the inclined surface and protrusions discussed above with regard to claim 11 include a plurality of inclined surfaces and a plurality of protrusions (figs. 4, 5).
Regarding claim 13, Cross discloses that the restriction portion projects from the protrusion along a radial direction of the tubular needle (fig. 4).
Regarding claim 14, Cross discloses that the needle hub 2 has a recessed guide passage 12 for guiding the restriction portion at the initial position to the lock position (fig. 3; col. 8, lines 53-61).
Regarding claim 18, Cross discloses that the restriction portion projects radially inward toward the tubular needle from the protrusion (fig. 4), and wherein the needle hub has a needle holding body 2/35 disposed radially inward of the rotor (fig. 2) and having the guide passage 12 (fig. 3).
Regarding claim 19, Cross discloses that he urging member 4 is a spring (col. 8, lines 24-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Ruan et al (US 2011/0160675).
Regarding claim 7, Cross discloses a recessed lock portion 36 (locating in track 16) that is located in a distal direction of the tubular needle relative to the guide passage and comprises a displacement prevention portion (fig. 3: the distal end is facing upward; col. 10, lines 48-50) and that the restriction portions received in a guide passage on a hub, and that the hub has an outer tubular portion 7 disposed around an outer periphery of the rotor (fig. 2) but fails to disclose the restriction portions extending radially outwardly and the guide portion located on the outer tubular portion.  Ruan teaches a needle assembly comprising a needle hub 12 forming the outer-most portion of the assembly and surrounding a rotor 14 having outwardly projecting restriction portions, the needle hub having a guide passage (fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Cross such that the restriction portions project outwardly and the groove is located on the outer tubular portion as taught by Ruan because this is a reversal of parts to achieve a known configuration wherein the device works equally well.  Additionally the configuration taught by Ruan allows the user to view the location of the restriction portion within the guide passage thereby allowing the user to visually determine if the device has been used or not. 
Regarding claim 15, Cross discloses a recessed lock portion 36 (locating in track 16) that is located in a distal direction of the tubular needle relative to the guide passage and comprises a displacement prevention portion (fig. 3: the distal end is facing upward; col. 10, lines 48-50), and wherein when the needle protection member returns from the use position to the protection position by urging of the urging member, the restriction portion in the guide passage in the displacement prevention portion in the distal direction of the tubular needle to be inserted into the lock portion 16 (col. 10, lines 37-55).  Cross discloses that the restriction portions received in a guide passage on a hub, and that the hub has an outer tubular portion 7 disposed around an outer periphery of the rotor (fig. 2) but fails to disclose the restriction portions extending radially outwardly and the guide portion located on the outer tubular portion, and that the restriction portion gets over the displacement prevention portion.  Ruan teaches a needle assembly comprising a needle hub 12 forming the outer-most portion of the assembly and surrounding a rotor 14 having outwardly projecting restriction portions, the needle hub having a guide passage (fig. 2).  Ruan further teaches that the guide passage has a displacement prevention portion and the restriction portion is pressed over the displacement prevention portion to lock the shield in place.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Cross such that the restriction portions project outwardly and the groove is located on the outer tubular portion as taught by Ruan because this is a reversal of parts to achieve a known configuration wherein the device works equally well.  Additionally the configuration taught by Ruan allows the user to view the location of the restriction portion within the guide passage thereby allowing the user to visually determine if the device has been used or not. Further, it would have been obvious to include 
Regarding claim 16, Ruan further teaches slits which are open in a face of the rotor body and which are formed on both sides of the restriction portion, the face being directed toward the proximal direction of the tubular needle (figs. 2, 53A), wherein the rotor body is elastically deformed radially inwardly when the restriction portion gets over the displacement prevention portion (figs. 1, 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 15 so that the restriction portion can deflect inwardly to pass over the displacement prevention portion to securely lock the shield in the safety position.
Regarding claim 17, Cross discloses that the restriction portion has a tapered face that is inclined radially inward of the tubular needle toward the distal direction of the tubular needle (fig. 4: element 11 is pyramid shaped).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783